[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                            No. 10-14885                APRIL 18, 2012
                                      ________________________           JOHN LEY
                                                                          CLERK
                             D.C. Docket No. 2:09-cv-00117-JRH-JEG



PAUL H. MAGALSKI,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellant,

                                               versus

SECRETARY, U.S. DEPARTMENT OF HOMELAND SECURITY,

lllllllllllllllllllllllllllllllllllllll                          lDefendant - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Georgia
                                 ________________________

                                           (April 18, 2012)

Before EDMONDSON, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

         Paul H. Magalski appeals from an order of the district court granting

summary judgment in favor of his employer, the Department of Homeland
Security (DHS). Magalski filed suit against DHS, arguing that an Administrative

Judge erred in finding that his demotion was supported by substantial evidence

and in concluding that his retaliation claim under Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000e-3(a), failed as a matter of law. The district court

concluded that the misconduct charges upon which DHS based Magalski’s

demotion were, in fact, supported by substantial evidence, and that Magalski could

not establish a prima facie case of retaliation. Magalski appeals these

determinations.1

       After a de novo review of the record2 and the parties’ briefs, and with the

benefit of oral argument, we affirm the judgment of the district court for the

reasons set forth in its thorough order dated September 29, 2010.




       1
         Days before oral argument, Magalski asserted for the first time that he was not required
to have a reasonable belief that he was engaging in statutorily protected activity to establish a
prima facie case of retaliation. This argument is waived. Johnson v. United States, 340 F.3d
1219, 1228 n.8 (11th Cir. 2003).
       2
           Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1085 (11th Cir. 2004).

                                                 2